Citation Nr: 0011151	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD with 
an evaluation of 10 percent, effective December 22, 1997.  By 
rating decision in June 1999, the RO granted an increased 
initial evaluation of 30 percent, effective from December 22, 
1997.  


FINDING OF FACT

The veteran's PTSD is manifested by mild symptoms including 
anxiety, difficulty sleeping, depression, difficulty 
concentrating, irritability, and hypervigilance.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Codes 
9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's DD Form 214 reported service in Vietnam from 
December 1970 to April 1971.  The veteran was awarded the 
Purple Heart Medal and Combat Action Ribbon, among other 
awards and commendations.  The veteran filed an initial claim 
for VA benefits for PTSD in December 1997.  

A VA examination was conducted in April 1998, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported that he served in Vietnam from November 1970 
to April 1971 and the examiner noted several traumatic 
incidents during the veteran's Vietnam service.  The veteran 
had been married to his current spouse since 1973 and had two 
daughters.  He characterized his marriage as "good," but 
stated that his anger kept his family members distant.  The 
veteran stated that he saw a mental health care provider in 
1989 for about six to ten sessions for anger management.  The 
veteran had been employed with the Los Angeles County 
Sheriff's Department since October 1972 and had received 
outstanding performance appraisals.  The veteran stated that 
he got along fine with co-workers and supervisors, but 
maintained an "arms-length distance" and did not get close 
to anyone.  He reported distrust of authority and feelings of 
betrayal by the government.  

The veteran reported intense psychological distress at 
exposure to cues that symbolize or resemble the stressful 
events during service, specifically when he was injured.  He 
stated that he attempted to avoid thoughts, feelings, or 
conversations associated with his experiences in Vietnam.  He 
indicated that he had feelings of detachment or estrangement 
from others.  He reported sleep difficulties, irritability, 
verbal anger outbursts, difficulty concentrating, 
hypervigilance, insomnia, and feelings of hopelessness.  The 
veteran reported that these symptoms had been present since 
his return from Vietnam, but had increased in the previous 
five years.  

The examiner noted that the veteran appeared to understate 
his symptoms and was reticent to talk about his experiences.  
No paranoia, delusions, suicidal ideation, hallucinations, 
thought insertion, thought broadcasting, or thought 
withdrawal were noted.  The veteran's mood was mildly anxious 
and his affect full.  The examiner stated that the veteran's 
concentration was mildly impaired.  Judgment and insight were 
intact.  The examiner reported that the veteran's ability to 
maintain minimal personal hygiene and other basic activities 
of daily living was within normal limits.  The veteran denied 
panic attacks.  Minnesota Multiphasic Personality Inventory 
(MMPI) results were characterized by depression, tension, 
anxiety, and somatic discomfort.  The examiner provided 
diagnoses of chronic PTSD and dysthymic disorder and a global 
assessment of functioning (GAF) rating of 61.  The examiner 
noted that a GAF of 61-70 indicated some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  The examiner stated 
that there was overlap between the symptoms of PTSD and 
dysthymia and that dysthymia was frequently secondary to 
PTSD.  

At a hearing before an RO hearing officer in February 1999, 
the veteran testified that he was not currently receiving 
treatment for his PTSD, but was attempting to get enrolled in 
a group at the Veterans Center.  Transcript, p. 2.  The 
veteran stated that he did not have any close friends because 
he tended to hold people at arm's length.  He noted that he 
did have friends, but none that he would call close.  
The veteran reported a very good relationship with his 
spouse, except for his "fits of anger."  Transcript, p. 3.  
He noted that he and his wife would go out to movies and 
dinner and to visit people, once in a while, but both were 
busy with work.  Transcript, p. 6.  He stated that he used to 
have nightmares after returning from Vietnam, but did not 
have them anymore.  Transcript, p. 3.  He indicated that he 
had difficulty sleeping.  Transcript, pp. 3-4.  The veteran 
testified that he had worked for the Sheriff's Department for 
approximately 27 years and was usually able to keep his anger 
in check.  He stated that he voluntarily sought counseling 
from the departmental psychiatrist in 1986 or 1987, because 
he was "bringing my anger home."  Transcript, p. 4.  The 
veteran reported that he was depressed for "weeks" at a 
time.  Transcript, pp. 5-6.  He stated that he had some 
memory and concentration difficulties.  Transcript, p. 7.  

A VA behavioral health initial assessment was conducted in 
March 1999.  The veteran continued to be married and reported 
receiving good support from his spouse and family.  The 
report noted slightly dysphoric mood, congruent affect, 
thought process within normal limits, and good insight and 
judgment.  Diagnoses of major depression and PTSD were 
reported.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

The Schedule provides for the following evaluations:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

As an initial matter, the Board notes that the veteran's 
representative, in an October 1999 letter, contended that the 
most recent VA evaluation was inadequate and the veteran 
should be afforded another VA examination.  The Board notes 
that the veteran has been afforded a complete VA examination 
in April 1998, including discussion of the Schedular criteria 
and the five-axis evaluation under the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  The Board finds the 
examination to be adequate for rating purposes under 38 
C.F.R. § 4.70 (1999).

The Board finds that the veteran's symptomatology most 
closely approximates the criteria for a 30 percent 
evaluation.  The veteran has reported recurrent feelings of 
depression, anxiety, difficulty sleeping, mild memory loss, 
and detachment from others.  Psychological testing in April 
1998 showed characteristics of depression, tension, anxiety, 
and somatic discomfort.  The examiner provided a GAF of 61 
indicating mild symptoms, but generally functioning pretty 
well.  The Board notes that the veteran has maintained a, 
self-described, "very good" relationship with his spouse 
since 1973 and has been employed with the same employer since 
1972, including promotions and outstanding performance 
appraisals.  He reported that he got along well with his co-
workers.  The veteran stated that his most troublesome 
symptom was his anger outbursts.  The veteran has shown an 
ability to control these anger outbursts.  He stated that he 
controlled his anger at work and when anger control became a 
problem at home, the veteran sought psychological counseling 
to manage his anger.  The evidence preponderates against an 
evaluation in excess of 30 percent.  The veteran has not 
demonstrated flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks, impaired judgment or 
abstract thinking or difficulty in establishing and 
maintaining effective work and social relationships.  
Although the veteran reported that his relationships with 
coworkers and friends was not "close," the length and 
success of both his marriage and his employment with the 
Sheriff's Department tend to show an ability to maintain 
effective relationships.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected PTSD is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

